       Case 3:20-cv-01045-SI       Document 5        Filed 07/07/20   Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

TERRY D. MCCLANAHAN,
                                                           Case No. 3:20-cv-01045-SI
                     Plaintiff,
                                                                          ORDER
      v.

COLLETTE PETERS, et al.,

                     Defendants.

SIMON, District Judge.

      Plaintiff,       an    inmate         at     the     Deer   Ridge        Correctional

Institution,       moves      to        proceed       in     forma       pauperis        ( #1) .

Plaintiff's     application            is   incomplete       in    that    it     does     not

include    either      the    required           certificate      from    an    authorized

officer of     the    institution certifying the current balance and

six-month average balance in Plaintiff's prison trust account,

or a certified copy of his prison trust account statement for

the   six month period immediately preceding the                          filing    of     the

Complaint. See 28 U.S.C.           §   1915(a) (2).
       1 - ORDER
         Case 3:20-cv-01045-SI        Document 5    Filed 07/07/20     Page 2 of 3




        In addition,         it   appears   that    Plaintiff         fails    to    state a

cognizable        civil      rights     claim.     He     alleges     that     the     Oregon

Department       of    Corrections       retroactively        applied a       new     law    to

retract 635 days of credit for time served in violation of his

Eighth     and     Fourteenth         Amendment     rights.      He    seeks        immediate

release and money damages totaling $700,000.

        In Heck v. Humphrey,           512 U.S. 477 (1984), the Supreme Court

held:

                in order to recover damages for allegedly
                unconstitutional conviction or imprisonment,
                or for other harm caused by actions whose
                unlawfulness would render a conviction or
                sentence invalid, a § 1983 plaintiff must
                prove that the conviction or sentence has
                been reversed on direct appeal, expunged by
                executive order, declared invalid by a state
                tribunal     authorized   to     make    such
                determination, or called into question by a
                federal court's issuance of a writ of habeas
                corpus,  28 U.S.C.    § 2254. A claim for
                damages   bearing that   relationship  to a
                conviction or sentence that has not been so
                invalidated is not cognizable under§ 1983.

Id   at 486-87         (footnote omitted).         Even where a          prisoner has a

protected liberty interest in good-time credits,                         a civil rights

action     is    not      cognizable     unless         the   decision       revoking       the

credits has been invalidated.               Edwards v.        Balisok,    520 U.S. 641,

645-48     (1997).      It    therefore     appears       Plaintiff      cannot      proceed


         2 - ORDER
            Case 3:20-cv-01045-SI                  Document 5      Filed 07/07/20     Page 3 of 3




with this civil rights case where he challenges the revocation

of    credit            for    time          served,    and       he    has    not    invalidated       that

decision           through a                more   appropriate          proceeding.      See    28    U.S.C.

§    1915   (e)   (2)          (requiring              courts           to     conduct         preliminary

assessments of prisoner civil rights cases).

                                                     CONCLUSION

            Plaintiff's               Application           for    Leave       to    Proceed     In    Forma

Pauperis           (#1)       is denied.            Should Plaintiff wish to proceed with

this case, within 30 days he must:                                (1)    file a completed in forma

pauperis application; and (2)                           show cause why his case should not

be summarily dismissed for failure to state a claim. Plaintiff's

failure           to    do     so       will       result    in    the       dismissal   of     this    case

without prejudice.

        The Clerk of Court is directed to                                     forward to Plaintiff a

form application to proceed in forma pauperis with this Order.

        IT IS SO ORDERED.

        DATED this             1    -1:.S
                                             day of July, 2020.



                                               ~~       United States District Judge




            3 - ORDER
